          Case 3:11-cv-00112-JCM-WGC Document 112 Filed 12/11/20 Page 1 of 2




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3
                                                ***
4
      ROBERT ROYCE BYFORD,                           Case No. 3:11-cv-00112-JCM-WGC
5
           Petitioner,
6                                                    ORDER GRANTING
           v.                                        MOTION FOR EXTENSION OF TIME
7                                                    (ECF NO. 111)
8     WILLIAM GITTERE, et al.,
9          Respondents.
10

11

12         In this capital habeas corpus action, the petitioner, Robert Royce Byford,
13   represented by appointed counsel, filed a third amended petition for writ of habeas
14   corpus on January 30, 2020 (ECF No. 92). Respondents filed a motion to dismiss the
15   third amended petition on September 25, 2020 (ECF No. 107). Byford was due to
16   respond to the motion to dismiss by November 24, 2020. See Order entered October
17   24, 2019 (ECF No. 88).
18         On November 24, 2020, Byford filed a motion for extension of time (ECF No.
19   111), requesting a 62-day extension of time, to January 25, 2021. Byford’s counsel
20   states that the extension of time is necessary because of his obligations in other cases.
21   Respondents do not oppose the motion for extension of time.
22         The Court finds that Byford’s motion for extension of time is made in good faith
23   and not solely for the purpose of delay, and that there is good cause for the extension of
24   time requested.
25         IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
26   (ECF No. 111) is GRANTED. Petitioner will have until and including January 25, 2021,
27   to respond to the motion to dismiss.
28
                                                 1
          Case 3:11-cv-00112-JCM-WGC Document 112 Filed 12/11/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered October 24, 2019 (ECF No. 88) will remain in

3    effect.

4

5                    December
               DATED THIS      11, of
                          ___ day  2020.
                                      ______________________, 2020.
6

7
                                               JAMES C. MAHAN,
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
